              Case 2:17-cr-00273-RSM Document 56 Filed 01/19/21 Page 1 of 1




 1                                                            Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
       UNITED STATES OF AMERICA,                        NO. CR17-273 RSM
10
                             Plaintiff
11
                        v.                              ORDER GRANTING UNITED STATES’
12
                                                        MOTION TO FILE A BRIEF IN EXCESS
       MEHDI MALEK GHASSABI
13                                                      OF TWELVE PAGES
                             Defendant.
14
15
            The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, hereby states: IT IS HEREBY ORDERED that the Motion is
17
     GRANTED. The United States may file its Response to Mehdi Malek Ghassabi’s Motion
18
     for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) that does not exceed 14
19
     pages in length.
20
            DATED this 19th day of January, 2021.
21
22
23
                                              A
                                              RICARDO S. MARTINEZ
24                                            CHIEF UNITED STATES DISTRICT JUDGE
25 Presented by:
26
   /s/ Vincent T. Lombardi
27 VINCENT T. LOMBARDI
28 Assistant United States Attorney
      ORDER GRANTING UNITED STATES’ MOTION TO                           UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                         SEATTLE, WASHINGTON 98101
      United States v. Ghassabi, CR18-154 JLR - 1                              (2060 553-7970
